      Case 1:15-cr-00866-WHP Document 78 Filed 05/04/21 Page 1 of 2




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005



STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                      May 4, 2021

Honorable William H. Pauley
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (WHP)

Dear Judge Pauley:

        I write to inform the Court of Mr. Clark’s current physical condition. I spoke
with Mr. Clark by telephone last Wednesday, April 28, 2021, and communicated
with him yesterday by email. He reported that he still is unwell. He continues to
suffer from fatigue (he sleeps most of most day) and lack of concentration. He has
little appetite and has trouble eating. This likely contributes to his feeling of
lethargy.

       Mr. Clark also told me that he spoke with a member of the medical staff at
the MDC about his condition. Mr. Clark was advised that his lingering symptoms,
while rare, are not unprecedented. The expectation is that, with rest, he will recover
completely in time. Unfortunately, as of now, Mr. Clark is still unable to muster the
focus to prepare for his sentencing. I ask that the Court permit me to provide an
update on or before May 18, 2021, with the hope that a sentencing date can be
set then.

        I have conferred with the government, and the government has no objection
to this request.
      Case 1:15-cr-00866-WHP Document 78 Filed 05/04/21 Page 2 of 2




                                           Respectfully submitted,


                                           ___________/s/__________
                                           Stephanie Carvlin

cc:    AUSA Michael Neff
       AUSA Vladislav Vainberg (via ECF)
